                                  Case 2:18-cv-02250-MMD-CWH Document 8 Filed 12/12/18 Page 1 of 2



                        1       WENDY MEDURA KRINCEK, ESQ., Bar # 6417
                                DIANA G. DICKINSON, ESQ., Bar # 13477
                        2       LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                        3       Suite 300
                                Las Vegas, NV 89169-5937
                        4       Telephone:    702.862.8800
                                Fax No.:      702.862.8811
                        5       Email: wkrincek@littler.com
                                Email: ddickinson@littler.com
                        6
                                Attorneys for Defendant
                        7       VALLEY HEALTH SYSTEM LLC d/b/a DESERT SPRINGS
                                HOSPITAL
                        8
                                                                 UNITED STATES DISTRICT COURT
                        9
                                                                     DISTRICT OF NEVADA
                     10

                     11
                                KARLA SENGA, an individual, and                 Case No. 2:18-CV-02250-MMD-CWH
                     12         SHAWNIE CALE, an individual,

                     13                            Plaintiffs,
                                                                               [PROPOSED] STIPULATION AND ORDER
                     14         vs.                                            TO EXTEND TIME FOR DEFENDANT TO
                                                                               FILE RESPONSIVE PLEADING
                     15         VALLEY HEALTH SYSTEM LLC, a
                                Delaware Limited Liability Company d/b/a        [FIRST REQUEST]
                     16         DESERT SPRINGS HOSPITAL,
                                ALEJANDRO OCASIO, an individual,
                     17         and DOES I through X, inclusive, and ROE
                                CORPORATIONS I through X, inclusive,
                     18
                                                   Defendants.
                     19

                     20                 Plaintiffs KARLA SENGA and SHAWNIE CALE (“Plaintiffs”) and Defendant VALLEY

                     21         HEALTH SYSTEM LLC d/b/a DESERT SPRINGS HOSPITAL (“Defendant”), by and through

                     22         their undersigned counsel, hereby agree and stipulate to extend the time for Defendant to file a

                     23         responsive pleading from the current deadline of December 19, 2018 up to and including January 9,

                     24         2019.

                     25                 As Defense counsel was recently retained in this case, this extension is necessary to provide

                     26         adequate time for Defense counsel to become familiar with the allegations in the Complaint and to

                     27         prepare a responsive pleading.

                     28         ///
LITTLE R MEND ELSO N, P .C .
        ATTORNEYS AT LAW
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                   Case 2:18-cv-02250-MMD-CWH Document 8 Filed 12/12/18 Page 2 of 2



                        1               This is the first request for an extension of time to respond to the Complaint. This request is
                        2       made in good faith and not for the purpose of delay.
                        3       Dated: December 12, 2018                      Dated: December 12, 2018
                        4       Respectfully submitted,                        Respectfully submitted,
                        5

                        6       /s/ Ryan Alexander, Esq.                      /s/ Diana G. Dickinson, Esq.
                                RYAN ALEXANDER, ESQ.                          WENDY MEDURA KRINCEK, ESQ.
                        7       RYAN ALEXANDER, CHTD.                         DIANA G. DICKINSON, ESQ.
                                                                              LITTLER MENDELSON, P.C.
                        8       Attorney for Plaintiffs
                                KARLA SENGA and SHAWNIE CALE                  Attorneys for Defendant
                        9                                                     VALLEY HEALTH SYSTEM LLC d/b/a
                                                                              DESERT SPRINGS HOSPITAL
                     10

                     11                                                        ORDER
                     12
                                                                                       IT IS SO ORDERED.
                     13
                                                                                               December 13
                                                                                       Dated: _____________________, 2018.
                     14

                     15

                     16                                                                _______________________________________
                     17                                                                UNITED STATES MAGISTRATE
                                                                                                       DISTRICT COURT JUDGE

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27         FIRMWIDE:161056224.1 069080.1000

                     28
LITTLE R MEND ELSO N, P .C .
        ATTORNEYS AT LAW
                                                                                 2.
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
